Exhibit 10.15

 

MASTER PURCHASE AGREEMENT FOR

TECHNICAL EQUIPMENT AND RELATED

SERVICES

 

BETWEEN

 

SPRINT/UNITED MANAGEMENT COMPANY

 

AND

 

SYCAMORE NETWORKS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.0

  

DEFINITIONS

   1

2.0

   SCOPE    5

2.1

  

GENERAL

   5

2.2

  

[ * ]

   5

2.3

  

FORECASTING

   5

2.4

  

SPRINT SERVICES

   5

3.0

   AFFILIATE TRANSACTIONS    6

4.0

   PRICES, INVOICING AND PAYMENT    6

4.1

  

PRICES

   6

4.2

  

EXPENSES

   6

4.3

  

TAXES

   7

4.4

  

INVOICING, ITEMIZATION AND PAYMENT PROCEDURES

   7

4.5

  

NO PAYMENT IN THE EVENT OF MATERIAL BREACH

   7

4.6

  

PROMPT INVOICING

   7

4.7

  

ELECTRONIC TRANSACTIONS

   8

5.0

   ORDERING    8

5.1

   PURCHASE ORDERS    8

5.2

   KITS    8

5.3

   LEAD TIME    8

5.4

   SYSTEM SUBSTITUTION    8

5.5

   PURCHASE ORDER ACKNOWLEDGEMENT    9

5.6

   [ * ]    9

5.7

   SPRINT’S PURCHASE ORDER CHANGE RIGHTS    10

6.0

   SHIPPING AND RISK OF LOSS OF PRODUCT    10

6.1

  

GENERAL

   10

6.2

  

SHIPPING

   10

6.3

  

EXPORT CONTROL REGULATIONS:

   10

6.4

  

LATE SHIPMENT

   10

6.5

  

EARLY SHIPMENT

   11

7.0

   RETURN AUTHORIZATION PROCESS    11

8.0

   INSPECTION OF PRODUCT    11

8.1

  

INSPECTION

   11

9.0

   ACCEPTANCE PROCESS AND CRITERIA FOR THE FIELD EVALUATION SYSTEM, EQUIPMENT
AND SOFTWARE    11

10.

   HOMOLOGATION    11

11.0

   SERVICES    12

11.1

  

TRAINING SERVICES

   12

11.2

  

INSTALLATION SERVICES

   12

11.3

  

WARRANTY SERVICES & PERFORMANCE MEASURES

   12

11.4

  

MISCELLANEOUS PROVISIONS RELATED TO SERVICES

   12

12.0

   SOFTWARE LICENSE    13

12.1

  

RIGHT TO USE

   13

12.2

  

SCOPE OF USE

   13

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

12.3

  

TITLE TO SOFTWARE

   14

13.0

   SOURCE CODE ESCROWS    14

13.1

  

DEPOSIT OF SOFTWARE PRODUCT

   14

13.2

  

RELEASE OF DEPOSIT

   15

13.3

  

OBJECTION PERIOD

   15

13.4

  

SPECIFIC RIGHTS AFTER REJECTION OR TERMINATION IN BANKRUPTCY

   15

13.5

  

SPECIFIC RIGHTS BEFORE REJECTION IN BANKRUPTCY

   16

14.0

   WARRANTIES    16

14.1

  

GENERAL PRODUCT AND SYSTEM WARRANTY

   16

14.2

  

SPECIFICATIONS COMPLIANCE

   17

14.3

  

INTEROPERABILITY WARRANTY

   17

14.4

  

BACKWARDS COMPATIBILITY WARRANTY

   18

14.5

  

MEDIA WARRANTY

   18

14.6

  

NON-INFRINGEMENT WARRANTY

   18

14.7

  

[ * ]

   18

14.8

  

REPLACEMENT DELIVERABLES

   19

14.9

  

SERVICES WARRANTY

   19

14.10

  

SUPPLIER PERSONNEL WARRANTY

   19

14.12

  

EXCLUSIONS

   19

15.0

  

[ * ]

   19

15.1

  

[ * ]

   19

15.2

  

[ * ]

   19

15.3

  

[ * ]

   19

15.4

  

[ * ]

   19

16.0

  

[ * ]

   19

16.1

  

[ * ]

   19

16.2

  

[ * ]

   20

17.0

  

[ * ]

   20

18.0

   TERM; TERMINATION AND DEFAULT    20

18.1

  

TERM

   20

18.2

  

TERMINATION FOR CAUSE AND REPLACEMENT DELIVERABLES

   20

18.3

  

TERMINATION FOR CHANGE OF CONTROL

   20

18.5

  

EFFECT OF TERMINATION

   20

19.0

   GENERAL REPRESENTATIONS AND WARRANTIES    21

19.1

  

FORMATION; AUTHORIZATION; LITIGATION

   21

19.2

  

NO VIOLATIONS; APPROVALS

   21

19.3

  

LITIGATION

   21

20.0

   MISCELLANEOUS OTHER COVENANTS    21

20.1

  

COMPLIANCE WITH LAWS

   21

20.2

  

PUBLIC SOFTWARE

   21

20.3

  

SAFETY

   21

20.4

  

USE OF SUBCONTRACTORS

   22

21.0

   CONFIDENTIAL INFORMATION    22

21.1

  

GENERAL

   22

21.2

  

CONFIDENTIALITY

   22

21.3

  

EXCEPTIONS

   22

21.4

  

INTEROPERABILITY

   23

21.5

  

THIRD PARTY CONFIDENTIAL INFORMATION

   23

21.6

  

NO PUBLICITY

   23

21.7

  

INJUNCTIVE RELIEF

   23

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

2



--------------------------------------------------------------------------------

21.8

  

SEC COMPLIANCE

   23

22.0

   OWNERSHIP    24

22.1

  

SPRINT-OWNED PROPERTY

   24

22.2

  

DEVELOPED PROPERTY

   24

23.0

   RIGHT OF AUDIT    24

23.1

  

RECORDS MAINTENANCE

   24

23.2

  

PROCEDURES

   24

24.0

   INSURANCE    24

24.1

  

INSURANCE REQUIREMENTS

   24

24.2

  

CERTIFICATES OF INSURANCE

   25

24.3

  

NO LIABILITY LIMIT

   25

25.0

   LIMITATION OF LIABILITY    25

26.0

   INDEMNITY    25

26.1

  

SUPPLIER’S GENERAL THIRD PARTY INDEMNITY

   25

26.2

  

SPRINT’S GENERAL THIRD PARTY INDEMNITY

   26

26.3

  

SUPPLIER’S INTELLECTUAL PROPERTY INDEMNIFICATION

   26

26.4

  

INDEMNIFICATION PROCEDURES

   26

27.0

   DISPUTE RESOLUTION    27

27.1

  

OPTION TO NEGOTIATE DISPUTES

   27

27.2

  

FORUM SELECTION

   27

27.3

  

[ * ]

   28

27.4

  

CONTINUING PERFORMANCE

   28

28.0

   GENERAL PROVISIONS    28

28.1

  

NOTICES

   28

28.2

  

MATERIAL/MECHANIC’S LIEN

   29

28.3

  

BUSINESS CONDUCT CODE

   29

28.4

  

ASSIGNMENT

   29

28.5

  

INDEPENDENT CONTRACTOR

   29

28.6

  

GOVERNING LAW

   29

28.7

  

WAIVER

   29

28.8

  

SEVERABILITY

   29

28.9

  

SURVIVAL

   30

28.10

  

SPRINT MARKS

   30

28.11

  

FEDERAL ACQUISITION REGULATIONS

   30

28.12

  

DIVERSITY

   30

28.13

  

CONSTRUCTION

   30

28.14

  

TRANSFER OF TITLE TO THE TRIAL EVALUATION EQUIPMENT

   30

28.15

  

FORCE MAJEURE

   30

28.17

  

ENTIRE AGREEMENT; MODIFICATIONS; INCONSISTENCIES

   31

 

Schedule A – Technical Annex

Schedule B – Electronic Transactions

Schedule C – Acceptance Form

Schedule D – Product Acceptance

Schedule E – Training Services

Schedule F – Installation Services

Schedule G – Warranty Services and Software Support Plan

Schedule H – Sprint Routing Guide

Schedule I – Utilization of MBE, WBE and DVBE

Schedule J – Pricing

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

3



--------------------------------------------------------------------------------

Schedule K – Sprint Affiliates

Schedule L – Homologated Countries

Schedule M – Subcontractors

Schedule N – Documentation and Reports

Schedule O – Full Protection Services

Schedule P – Title Transfer of Trial Equipment

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

4



--------------------------------------------------------------------------------

MASTER PURCHASE AGREEMENT FOR TECHNICAL EQUIPMENT

 

AND RELATED SERVICES

 

This Master Purchase Agreement for Technical Equipment and Related Services (the
“Agreement”) dated as of April 22, 2004 (“Effective Date”) is between
Sprint/United Management Company, a Kansas corporation (“Sprint”), and Sycamore
Networks, Inc., a Delaware corporation (“Supplier”).

 

BACKGROUND

 

A. Supplier is in the business of providing certain products, systems and
services to its customers.

 

B. Sprint and Supplier contemplate that they will enter into one or more
Purchase Orders for the provision of Deliverables by Supplier to Sprint.

 

C. Sprint and Supplier desire to specify the standard terms that will apply to
those Purchase Orders.

 

OPERATIVE PROVISIONS

 

1.0 DEFINITIONS

 

“Acceptance” is defined in Section 9.0 and Schedule D.

 

“Agreement” refers to this Agreement and its Schedules.

 

“Backwards Compatibility” means the referenced prior Software Feature
Enhancement Revision Level(s) of the applicable Product or System remain fully
functional after the integration with the [ * ] Software Feature Enhancement
Revision Levels and that after such integration the prior Software Feature
Enhancement Revision Level(s) do not lose any functionality and the new Revision
Level(s) or Interoperates with all functionalities of the [ * ] Software Feature
Enhancement Revision Levels.

 

“Confidential Information” means information identified in written or oral
format by the disclosing party as confidential, trade secret or proprietary
information and, if disclosed orally, summarized in written format within [ * ]
days of disclosure, including (i) this Agreement and the discussions,
negotiations and proposals related to this Agreement, and (ii) any information
exchanged in connection with this Agreement concerning the other party’s
business including, tangible, intangible, visual, electronic, or written
information, such as: (w) trade secrets, (x) financial information and pricing,
(y) technical information, such as research, development, procedures,
algorithms, data, designs, and know-how, and (z) business information, such as
operations, planning, marketing interests, and products, and (iii) that in any
event the receiving party should reasonably be expected to judge as
confidential, trade secret or proprietary whether, under any of the clauses (i),
(ii) or (iii) of this definition, received directly or indirectly from the other
party.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

“Control” means: (i) the power to vote 50% or more of the voting interests of an
entity; or (ii) ownership of 50% or more of the beneficial interests in income
or capital of an entity unless otherwise mutually agreed.

 

“Deliverable” means any Product, System or Service delivered or to be delivered
by Supplier under this Agreement and any applicable Purchase Order.

 

“Documentation” means all written instructions, manuals, descriptions, and any
other documents (i) related to the Deliverables, (ii) necessary for Sprint to
support Sprint’s business requirements (such as provisioning, testing,
certificates of compliance, operating and troubleshooting) in connection with
the Deliverables and (iii) detailed, comprehensive, and prepared in conformance
with generally accepted industry standards of professional care, skill,
diligence and competence applicable to telecommunications and operational
practices similar to Sprint’s.

 

“Embedded Software” means software that is embedded in hardware and is not
intended to be separated from the hardware to function.

 

“Equipment” means all hardware and other items of personal property as well as
Embedded Software, that are provided or to be provided by Supplier under this
Agreement, including the Equipment listed in the applicable Schedule and
Equipment Modifications and Equipment Feature Enhancements.

 

“Equipment Feature Enhancement” means (i) feature enhancements that materially
improve functionality or performance of Equipment and that Supplier markets as
separate commercially available product or (ii) custom developed features for
Sprint or another customer of Supplier.

 

“Equipment Modifications” means any patch, fix, alteration, improvement,
correction, revision, release, new version or any other change to the Equipment
that is required to address a field affecting change, except for Equipment
Feature Enhancements.

 

“Feature Delivery Date” means the date on which Supplier has agreed that a
Technical Annex Deliverable will be made commercially available.

 

“FRU” means field replaceable unit, for example cards, inter-bay cabling and
power supplies, and does not include chassis.

 

“Full Protection Services” is defined in Schedule O.

 

“Illicit Code” means any Deliverable containing code that the Supplier intends
to use or uses to gain unauthorized in-band access to Sprint systems or networks
via call completion or transport device transponders or ports, network or any
form of “back-door” access to Sprint networks. Notwithstanding the above,
Supplier shall retain the ability to provide support to Sprint and Sprint
Customers on a remote basis.

 

“Installation Related Materials” are described in a work statement attached to a
Purchase Order. Installation Related Materials may include third-party branded
equipment, software, or other materials and are not Products. A bill of
materials listing the Installation Related Materials will be provided to Sprint
at the end of the engineering phase of engineering, furnishing, installation &
test services (“EFI&T”).

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

2



--------------------------------------------------------------------------------

“Interexchange Carrier” means a telephone company that is allowed to provide
long distance telephone service between LATAs. LATA means local access and
transport area (also known as service area) as set forth in the Modified Final
Judgment between the United States Department of Justice and AT&T.

 

“Interoperability” or “Interoperate” means the Product and/or System may
interconnect and successfully operate with other products and systems in
accordance with current industry standards and as set forth in the
Specification.

 

“IXC” means Interexchange Carrier (also known as an “IEC” or “IC”).

 

“LEC” means local exchange carrier. Local exchange carrier means any person that
is engaged in the provision of telephone exchange service or exchange access.

 

“Maintenance Services” means the hardware support provided by Sycamore under the
terms and conditions contained in Schedule G Section 5 and the prices contained
in Schedule J. The Maintenance Service is in addition to the Warranty Services.

 

“Malicious Software” means any key, node, lock, time-out, “virus,” “back door,”
trapdoor,” “booby trap,” “drop dead device,” “data scrambling device,” “Trojan
Horse,” means for enabling self-help, restraint, disabling program codes or
other functions, whether implemented by electronic, mechanical or other means,
which restricts or may restrict use or access to any portion of any Software
data or information created by or accessed using the Software. Notwithstanding
the above, Supplier shall retain the ability to provide support to Sprint and
Sprint Customers on a remote basis.

 

“Net Price” means the final price paid by Sprint and Sprint Affiliates after all
discounts are applied.

 

“Network Services” are the services provided by Sprint or a Sprint Affiliate to
Sprint Customers, which services may include, but are not limited to, the
following: (a) access to the Internet, (b) data and voice transmission and (c)
telecommunications services related to such access and transmission, including
managed network services whereby Sprint or a Sprint Affiliate manages network
elements belonging to Sprint or a Sprint Affiliate, but located at the premises
of a Sprint Customer in conjunction with Sprint’s or a Sprint Affiliate’s
providing services to the Sprint Customer.

 

“Purchase Order(s)” means any written purchase order for Deliverables issued by
Sprint to Supplier under this Agreement.

 

“Product” means the collective reference to Equipment and Software.

 

“Resolution” means the satisfactory conclusion of a service request. Resolution
can be one of the following occurrences: (a) the identified problem has been
resolved; or (b) a documented action plan containing the solution and timeframe
for delivery. Resolution may include Supplier providing one or more interim
patches or workarounds. The provision of a mutually acceptable patch(s) or
workaround(s) shall reduce the severity level of the case.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

3



--------------------------------------------------------------------------------

“Revision Level” means, with respect to any Product or System, any change from
the immediately preceding version, including, any Software Upgrade, Software
Feature Enhancement, Equipment Modifications and Equipment Feature Enhancement.

 

“Services” means any services related to the Products or System that Supplier
may offer, such as Warranty Services, Software Support Plan, other Software
support, installation services and training services.

 

“Software” means the computer software programs provided or to be provided by
Supplier under this Agreement, including the Software listed in the applicable
Schedule, any Software Upgrade, Software Feature Enhancement, Embedded Software
and any related Documentation.

 

“Software Feature Enhancement” means (i) feature enhancements that materially
improve functionality or performance of Software and that Supplier markets as a
separate commercially available product or (ii) custom developed features for
Sprint or another customer of Supplier. A Software Feature Enhancement in
Supplier’s Revision Level numbering convention is denominated by the second
character of its numbering system. For example in the Revision Level 6.2.1, the
“Software Feature Enhancement” number is “2.”

 

“Software Support Plan” means the software support provided by Sycamore under
the terms and conditions contained in Schedule G Section 6 and the prices
contained in Schedule J. The Software Support Plan is in addition to the
Software Warranty.

 

“Software Upgrade” means any commercially available upgrade, enhancement,
modification, patch, fix, alteration, improvement, correction, revision,
release, new version or any other change to the Software or Documentation,
except for Software Feature Enhancements. A Software Upgrade in Supplier’s
Revision Level numbering convention is denominated by the third character of its
numbering system. For example in the Revision Level 6.2.1, the “Software
Upgrade” number is “1.”

 

“Specification(s)” means the technical requirements and associated performance
standards set forth in Schedule A.

 

“Sprint Affiliate” means (i) any entity, directly or indirectly, Controlling,
Controlled by or under common Control with Sprint; and (ii) any entity that is
listed in Schedule K, which may be amended from time to time as mutually agreed;
and (iii) any entity to which any Sprint Affiliate as defined in clause (i) or
(ii) of this definition is required by law or regulation to provide services or
products and (iv) as the Parties otherwise mutually agree.

 

“Sprint Customer” means the entity to which Sprint or a Sprint Affiliate
provides managed Network Services through use of the Products.

 

“Sprint Routing Guide” is attached as Schedule H.

 

“Supplier Personnel” means any employees, subcontractors or agents of Supplier
who perform Services, act on Supplier’s behalf or are paid by Supplier in
connection with this Agreement.

 

“Supplier Personnel Compensation” means wages, salaries, fringe benefits and
other compensation, including contributions to any employee benefit, medical or
savings plan and all payroll taxes, unemployment compensation benefits,
including withholding obligations.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

4



--------------------------------------------------------------------------------

“System” means an SN16000 MC, SN16000 SC or SN3000 or other Sycamore Product
that may be added to this Agreement by mutual written consent.

 

“Technical Annex” means Schedule A.

 

“Technical Annex Deliverable” means any Equipment or Software required to gain
compliance with a Specification identified in the applicable Schedule as a
“Future Deliverable” or “Delayed Closure.”

 

“Unmitigated Vulnerabilities” means any Deliverables (i) containing items listed
by Carnegie Mellon CERT® Coordination Center (www.cert.org), (ii) containing
items listed in the Mitre Common Vulnerabilities and Exposures List
(www.cve.mitre.org), or (iii) that must be configured in a manner inconsistent
with due diligence or industry-accepted best practices such that the Supplier is
only able to provide contracted features or functionality under this Agreement
with Deliverables configured in a manner susceptible to exploitation.

 

“Warranty Service(s)” means the services with respect to the Products and
Systems further described in this Agreement and in Schedule G.

 

2.0 SCOPE

 

2.1 General

 

This Agreement sets forth general terms and conditions that apply to any
Purchase Order Sprint or a Sprint Affiliate may issue to Supplier for
Deliverables. Purchase Orders may be issued to Supplier for use by Sprint or
Sprint Customers. Each Purchase Order specifically incorporates the terms of
this Agreement.

 

All references to “Sprint” refer equally to Sprint or the Sprint Affiliate
issuing a Purchase Order under this Agreement.

 

2.2 [ * ]

 

[ * ] Sprint’s issuance of a Purchase Order is Sprint’s offer to pay for
Deliverables and is conditioned upon Supplier’s acceptance of the Purchase
Order, in each case in accordance with this Agreement and the applicable
Purchase Order.

 

2.3 Forecasting

 

Sprint will provide, on a [ * ] basis, a [ * ] forecast for Deliverables to
Supplier to assist Supplier in planning in accordance with the appropriate
Schedule. Any forecast will not be a Purchase Order or otherwise considered a
commitment by Sprint. Each forecast will be provided to Supplier’s North
American Sales Vice President or an assigned representative during the [ * ]
program review or as otherwise mutually agreed.

 

2.4 Sprint Services

 

Supplier will allow Sprint to submit a proposal for Supplier’s
telecommunications services as its current commitments expire.
Telecommunications services include voice (wireline

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

5



--------------------------------------------------------------------------------

and wireless), data, Internet connectivity, local, phone systems,
teleconferencing and video.

 

3.0 AFFILIATE TRANSACTIONS

 

Any Sprint Affiliate may issue a Purchase Order under this Agreement. Supplier
is obligated to provide the Deliverables to the Sprint Affiliate in accordance
with this Agreement and the applicable Purchase Order. All references to Sprint
in this Agreement refer equally to Sprint or the Sprint Affiliate executing a
particular Purchase Order. Only the Sprint Affiliate executing the Purchase
Order incurs any obligation or liability to Supplier with respect to the
particular Purchase Order.

 

If Supplier deems a Sprint Affiliate to be not creditworthy, then Supplier may
reasonably reject any Purchase Order from that Sprint Affiliate. Supplier will
inform Sprint of such rejection within [ * ] days after Supplier’s receipt of
the Purchase Order. If Supplier elects to accept a Purchase Order from a Sprint
Affiliate that Supplier has reasonably deemed to be not creditworthy, then
Supplier has the right to require letters of credit from that Sprint Affiliate.

 

4.0 PRICES, INVOICING AND PAYMENT

 

4.1 Prices

 

Prices (including any applicable discounts) for Products and Systems are set
forth in Schedule J. [ * ]

 

The prices for Services are set forth in the Schedule describing the particular
Services (see Section 11.0).

 

4.2 Expenses

 

Sprint will reimburse Supplier for travel, living, and other expenses if they
are (i) authorized in the Purchase Order, (ii) reasonably incurred and
documented, and (iii) in conformance with Sprint’s travel and reimbursement
policy set forth below:

 

  (a) Sprint will reimburse Supplier only for expenses if Supplier submits the
expense report for reimbursement to Sprint within [ * ] days after the relevant
expenses are incurred.

 

  (b) Unless otherwise mutually agreed, Supplier must book all travel
arrangements, including, without limitation, air travel, vehicle rentals and
hotel accommodations, through the Sprint Business Travel Center by calling (800)
347-2639. All air travel must be coach or economy. When making travel
arrangements, Supplier must identify itself as a supplier for Sprint.

 

  (c) Sprint will reimburse Supplier for use of a personal vehicle for business
purposes at the rate set forth in the IRS regulations in effect at the time the
expense is incurred. Sprint will not reimburse Supplier for personal expenses,
including, without limitation, phone calls, meals and vehicle use not related to
the Services or Products supplied under this Agreement.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

6



--------------------------------------------------------------------------------

  (d) For reimbursement, Supplier must submit, as applicable, the following in
Supplier’s expense report: (i) passenger flight coupon and travel itinerary,
(ii) the original receipt for meals and parking and toll fees, in excess of $15
(tear tab receipts are not accepted), (ii) the original receipt for hotel
accommodations, vehicle rental costs, fuel costs for rental vehicle usage,
parking fees and toll fees (regardless of the amount).

 

4.3 Taxes

 

Sprint is responsible for any sales, use, excise, value added or similar
municipal, state, county or federal taxes (“Taxes”) which may be levied on the
sale, license or transfer, ownership or installation of the Equipment and
Software and the delivery of Services. Supplier will disclose the Taxes on
Supplier’s invoices. Except as otherwise provided in this Agreement, Supplier is
responsible for all other taxes imposed upon [ * ]. If Sprint is exempt from
taxation for the purposes of a Purchase Order, it will submit an exemption
certificate to the Supplier prior to shipment.

 

4.4 Invoicing, Itemization and Payment Procedures

 

Supplier must send invoices to the following address:

 

Sprint/United Management Company

Supplier Disbursements Department

Mailstop: KSOPKD0101

6860 W. 115th Street

Overland Park, Kansas 66211

 

Each invoice must include: (i) Supplier’s name and remit address, (ii) invoice
number, (iii) invoice date, (iv) the name of Supplier’s contact, (v) the
contract number that Sprint assigned to this Agreement, and (vi) the Purchase
Order. With respect to Products, the invoice must include a description of the
Products being ordered, the date shipment was made and the shipping origination
and destination. In addition, the line item on the invoice must match the line
item on the Purchase Order to the extent reasonably practicable, including the
Net Price and description. Unless otherwise specified in a Schedule, undisputed
amounts will be paid within [ * ] days of date of Supplier’s invoice. Sprint
must inform Supplier if it disputes an amount within [ * ] days of the date of
Supplier’s invoice. Disputed amounts will be paid, if owed, within [ * ] days of
resolution of the dispute.

 

4.5 No Payment in the Event of Material Breach

 

In the event the Supplier materially breaches any Purchase Order, Sprint will
provide a written notice to the Supplier allowing it [ * ] days to correct any
material breach. If Supplier fails to correct the material breach within the [ *
] days, Sprint will not be obligated to make payment on the disputed portion of
the Purchase Order. If the Supplier produces a mutually agreed upon plan to cure
the default within [ * ] days of receipt of the material breach notice, then
upon Supplier proceeding to diligently cure the default in accordance with the
plan, Sprint will pay the disputed portion of the Purchase Order.

 

4.6 Prompt Invoicing

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

7



--------------------------------------------------------------------------------

4.7 Electronic Transactions

 

Sprint and Supplier will facilitate invoicing and payment through either the use
of an electronic data interchange or an Internet-based e-commerce solution
within [ * ] days of the Effective Date. Sprint and Supplier will work towards
facilitating electronic ordering through either the use of an electronic data
interchange or an Internet-based e-commerce solution upon the shipment of
approximately [ * ] FRU’s. The requirements that will govern electronic
transactions are attached as Schedule B.

 

5.0 ORDERING

 

5.1 Purchase Orders

 

Sprint will purchase Deliverables by issuing Purchase Orders to Supplier. Each
Purchase Order will specify, at a minimum, Sprint contact name and billing
address, Purchase Order Number and date of issuance (i) with respect to Products
the quantity, item number, the Net Price, the requested ship date, the shipping
method and the carrier, the delivery date, and the ship-to location, (ii) with
respect to Services, the service offering, the Net Price, requested start and
completion dates and the location for the Supplier provided Services, (iii) the
signature of the Sprint employee or agent who possesses the authority to place
the order (iv) the engineering, furnishing, installation and testing Services
requested by Sprint in respect of Products covered by the order as set forth in
the applicable work statement incorporated into the order, (v) Maintenance
Services and Software Support Plan services, training or resident engineer
services requested by Customer in respect of Products covered by the order, (vi)
if an engineering, furnishing, installation and testing order includes the
purchase of Installation Related Materials, the bill of materials and a
requested ship date, ship to address and installation address for such
Installation Related Materials, and (vii) if the Products for which Services are
being ordered have been separately ordered, a complete list of the Products to
which the Services relate (which may be made by cross-referencing Product
purchase orders already accepted by Supplier hereunder).

 

5.2 Kits

 

Supplier agrees to offer Kits to Sprint as described in Schedule J. Sprint shall
only issue Purchase Orders for Kits that contain a minimum of no less than [ * ]
cards per Kit and must require that the cards be delivered at the same time as
the Kits. As used above “cards” is defined to mean line cards and not the common
cards.

 

5.3 Lead Time

 

Supplier will provide Products to Sprint in the time frames set forth below:

 

[ * ]

 

5.4 System Substitution

 

Supplier may not ship unauthorized substitute System or System components to
Sprint or Sprint’s customers without Sprint’s prior written consent.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

8



--------------------------------------------------------------------------------

5.5 Purchase Order Acknowledgement

 

Supplier will provide Sprint with an electronic notice of receipt of the
Purchase Order within [ * ] hours. Supplier will issue a written acknowledgement
(via email, or other electronic means) of acceptance or rejection within [ * ]
business days of receipt of a Purchase Order from Sprint. Such acknowledgement
will set forth either: (a) the Supplier scheduled ship date for accepted
Purchase Orders; or (b) the reasons for Supplier’s rejection of the Purchase
Order. Sprint may rescind (cancel or replace), in writing, a Purchase Order
without penalty at any time within such [ * ] day period. A Purchase Order may
be rejected by Supplier for any reason. [ * ]; and (b) the terms of such
Purchase Order are in accordance with the terms of this Agreement, including,
without limitation, Net Price and lead time for Deliverables. In the event
Supplier rejects any terms, Sprint may deliver a revised Purchase Order to
Supplier, the acceptance of which shall be handled in accordance with this
Section. With respect to any Purchase Order issued by Sprint and rejected by
Supplier, Supplier may, in lieu of a rejection notice thereof, counteroffer
revised terms in writing to Sprint. Sprint shall notify Supplier in writing
within [ * ] days of receipt of such counteroffer whether it will accept or
reject the counteroffer; provided that no notification within such [ * ] period
shall constitute rejection of such counteroffer.

 

This Agreement shall control over pre-printed portions of Purchase Order(s)
and/or acknowledgments, and such pre-printed portions of Purchase Order(s)
and/or acknowledgments shall have no force and effect.

 

Any term in the acknowledgment that is inconsistent with this Agreement is of no
force and effect. Unless otherwise agreed, Supplier will use best commercial
efforts to ship [ * ] prior to the Purchase Order due date.

 

5.6 [ * ]

 

5.6.1 [ * ]

 

Sprint may cancel all or any part of any Purchase Order for any reason for
Products following Purchase Order acceptance in the time frames set forth below:

 

[ * ]

 

5.6.2 For Cause

 

Prior to Acceptance, in the event the Supplier materially breaches any Purchase
Order, Sprint will provide a written notice to the Supplier allowing it [ * ]
days to correct any material breach. If Supplier fails to correct the material
breach within the [ * ] days, Sprint will not be obligated to make payment for
the disputed portion of the Purchase Order. If the Supplier produces a plan for
the cure of the default within such [ * ]-day period and proceeds diligently to
cure the default in accordance with the plan, Sprint will pay the disputed
portion of the Purchase Order. If a Purchase Order is terminated for cause and
the Deliverables have been shipped or delivered, Sprint will return the
Deliverables at Supplier’s expense.

 

If termination of a Purchase Order is partial, if practicable Supplier must
continue to perform the remaining portion of the Purchase Order and Sprint will
pay for such remaining portion.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

9



--------------------------------------------------------------------------------

5.7 Sprint’s Purchase Order Change Rights

 

Sprint may upon [ * ] days prior written notice to Supplier prior to shipment
direct, in writing, changes, including but not limited to changes in any one or
more of the following: [ * ].

 

Notwithstanding the foregoing, Sprint may reschedule the delivery of Products
scheduled for shipment [ * ].

 

Any claim by Supplier for adjustment under this Section must be made within [ *
] business days from the date of receipt by Supplier of the notification of
Changes or such other time period as mutually agreed to otherwise by the parties
in writing. Supplier shall proceed with the Purchase Order, as changed, upon
receipt of Sprint’s written amendment or revision detailing the agreed upon
changes in price or schedule, or both.

 

6.0 SHIPPING AND RISK OF LOSS OF PRODUCT

 

6.1 General

 

All shipments will be identified with large, easily readable type, including the
shipping location, the Purchase Order number, and any other special purchase or
shipping instructions required by Sprint. Supplier may not ship partial Purchase
Orders without Sprint’s prior written consent; however, such consent will not be
unreasonably withheld if, upon Sprint’s sole determination, the partial shipment
provides substantial useful functionality to Sprint. [ * ]

 

6.2 Shipping

 

Delivery of Equipment or Software will be [ * ] for shipments delivered in the
United States and shall be [ * ] from any Supplier premises for shipments
delivered outside of the United States. Title (except title to Software) and
risk of loss for Equipment will pass [ * ]. Supplier will ship all Orders
following the Sprint Routing Guide set forth in Schedule H of this Agreement,
unless otherwise mutually agreed in writing.

 

6.3 Export Control Regulations

 

The parties undertake to comply with all relevant export control laws, orders,
regulations and restrictions such as, but not limited to, those imposed by the
United States of America, the United Nations and the European Union. Sprint
specifically acknowledges that the System and technology supplied by Supplier,
its affiliates, subsidiaries, or subcontractors hereunder may be subject to
trade sanctions and the aforementioned export control laws, orders, regulations
and restrictions and shall not be exported, re-exported, transshipped, diverted
or transferred, directly or indirectly, contrary to such laws, orders,
regulations or restrictions.

 

6.4 Late Shipment

 

6.4.1 If Supplier is late in shipping Product, following a [ * ] business day
cure period, as [ * ].

 

[ * ] will be responsible for all expedited shipping charges. Further, Supplier
hereby verifies that it does not discriminate the demands of one customer versus
another and

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

10



--------------------------------------------------------------------------------

stipulates that Sprint will receive the same priority in terms of availability,
shipping, and delivery of Deliverables as any other valued customer under
similar circumstances.

 

6.5 Early Shipment

 

If Supplier ships materially ahead of the time period required under Section
5.4, Sprint may, at its option, (i) return the Product to Supplier at [ * ]
expense for timely re-delivery, or (ii) [ * ].

 

7.0 RETURN AUTHORIZATION PROCESS

 

Upon request by Sprint for a return authorization for repair or replacement of
Product, whether or not under warranty, Supplier will either issue a return
authorization or provide Sprint with written substantiation for the refusal to
issue the return authorization within [ * ] of receipt of a request to return. [
* ] Upon delivery of the replacement Product, Sprint will make all reasonable
efforts to return the defective Product in a timely manner.

 

8.0 INSPECTION OF PRODUCT

 

8.1 Inspection

 

Sprint may inspect or test any Product at Supplier’s location before Supplier
ships it provided that it obtains permission in advance from Supplier. The
parties will mutually agree on any out-of-pocket expenses associated with an
inspection charged by Supplier’s contract manufacturer. Supplier must provide,
at its expense, reasonable assistance for inspections and tests. Sprint also may
test and inspect the Product after its receipt at Sprint’s location.

 

Sprint’s right to inspect and test (i) does not relieve Supplier from any of its
other obligations under this Agreement, including warranty and quality control
obligations and (ii) does not constitute Acceptance of the Product.

 

9.0 ACCEPTANCE PROCESS AND CRITERIA FOR THE FIELD EVALUATION SYSTEM, EQUIPMENT
AND SOFTWARE

 

[ * ]

 

10. HOMOLOGATION

 

Upon the Effective Date, Supplier has met the applicable Homologation
requirements for the Systems as set forth in Schedule L. “Homologation” means
that the Supplier has:

 

  i) obtained [ * ] approvals needed [ * ];

 

  ii) made required revisions to signaling code; and

 

  iii) obtained all certifications [ * ].

 

[ * ]. For all Systems purchased for installation in a country set forth in
Schedule L, Sprint shall indicate on the Purchase Order the country in which the
System is to be installed.

 

If Supplier, its distributor or a Supplier affiliate complies with the
Homologation requirements for such Equipment, Software or System in any country
not set forth in Schedule L, then Sprint shall have the right to use the results
of such Homologation.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

11



--------------------------------------------------------------------------------

If Sprint desires to purchase any Equipment, Software or System for a country
not set forth in Schedule L and the mandatory Homologation requirements for such
have not yet been complied with, then Sprint and Supplier shall mutually agree
on pricing, terms and conditions relating to such Homologation.

 

11.0 SERVICES

 

11.1 Training Services

 

Schedule E details Supplier provided training services and fees.

 

11.2 Installation Services

 

Schedule F details Supplier provided installation services and fees.

 

11.3 Warranty Services & Performance Measures

 

Schedule G details Supplier provided Warranty Services and Performance Measures.

 

11.4 Miscellaneous Provisions Related to Services

 

11.4.1 Personnel Compliance

 

Supplier will require Supplier personnel to comply with the applicable terms of
this Agreement.

 

11.4.2 Sprint’s Right to Remove Supplier Personnel

 

In the event that Sprint reasonably determines that particular Supplier
Personnel are not conducting himself or herself in accordance with this Section
or not providing satisfactory service, Sprint may require the removal of such
personnel. Supplier shall promptly investigate the matter and take appropriate
action which may include removing the applicable person from working on Sprint
Services (and provide Sprint with prompt notice of such removal). The parties
will mutually agree on any impacts to any schedule changes and [ * ] related to
the removal of any Supplier Personnel.

 

11.4.3 Weapons Prohibition

 

Supplier’s personnel are prohibited from carrying weapons or ammunition onto
Sprint’s premises and from using or carrying weapons while conducting any
ancillary services for Sprint or while attending Sprint-sponsored activities.
Supplier agrees to comply with any postings and notices located at Sprint’s
premises regarding safety, security, or weapons.

 

11.4.4 Background Checks

 

Supplier will perform background checks on all Supplier personnel assigned to
provide Services under this Agreement. Background checks will include: (i)
employment checks, and (ii) reference checks. Sprint may require Supplier to
perform more extensive background checks for Supplier’s personnel that may be
working on Sprint premises.

 

11.4.5 Security Requirements and Access

 

Supplier will adhere to Sprint security requirements. Security access rights to
Sprint premises will be designated by Sprint according to Sprint’s security
guidelines. Supplier will abide by

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

12



--------------------------------------------------------------------------------

all procedures and policies applicable to Sprint premises access rights. All
Supplier personnel will receive a security badge from Sprint before performing
any Services on Sprint’s premises and will be required to wear the badge at all
times while on Sprint’s premises.

 

11.4.6 Investigations

 

Any security breach will be referred to Sprint’s Corporate Security. Supplier
must make Supplier personnel available to Sprint for purposes of investigating
accidents or incidents.

 

12.0 SOFTWARE LICENSE

 

12.1 Right to Use

 

Supplier grants to Sprint a [ * ], non-exclusive, [ * ], non-transferable right
and license to install, execute, use, copy, test, display and perform the
Software for Sprint’s internal business purposes (including, without limitation,
in conjunction with Sprint’s provision of services to its end-user customers,
but not for resale) for use on, or in conjunction with the Equipment with which
it was originally delivered. Such license is subject to Sprint’s payment in full
of the Net Price of the Equipment and applicable license fees for the Software,
if any. Notwithstanding the foregoing, Sprint may transfer its rights under this
Section to its Controlled subsidiaries. For the avoidance of doubt, the parties
have agreed that [ * ] shall be treated as Controlled subsidiaries for the
purpose of this Section.

 

If any Software includes programming language, compiler, development library, or
other development-related Software (“Development-Related Software”), Supplier
grants to Sprint a [ * ], non-exclusive, [ * ], non-transferable right and
license to install, execute, use, copy, test, display, perform, distribute and
license any application program created by Sprint with such Development-Related
Software, including those Supplier modules and libraries of the Software
necessary for execution of Sprint’s application program. Notwithstanding the
foregoing, Sprint may transfer its rights under this paragraph to its Controlled
subsidiaries. The modules are only for use in conjunction with Sprint’s
application program. Sprint retains all right, interest in and title to the
Sprint-developed application programs created with the Development-Related
Software. Licensor retains all right, interest in and title to all modules and
libraries of the Development-Related Software necessary for the execution of
Sprint’s application program.

 

Sprint will use commercially reasonable efforts, which will be no less stringent
than those efforts Sprint uses to protect its own software or other similar
property, to prevent the Software from being used in any manner that would
enable any other person to use the Software in violation of this Agreement.
Except as otherwise provided above or in Section 12.2, Sprint is not authorized
to modify, adapt, translate, or create derivative works based in whole or in
part any Software, or to reverse compile or disassemble the Software.

 

12.2 Scope of Use

 

12.2.1 Right to Make Copies

 

Sprint may, at no cost and without notice to Supplier, make a reasonable number
of copies of the Software for archival, testing or backup purposes. Sprint will
cause all copies to contain the same copyright, trademark, or proprietary
legends that appear on the original.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

13



--------------------------------------------------------------------------------

12.2.2 Testing Copies

 

Sprint may, at no cost and without notice to Supplier, make a reasonable number
copies of any of the Software in order to and install, execute, use, test,
display and perform for testing purposes including, without limitation (a)
testing for date arithmetic functions; (b) testing of disaster recovery plan
procedures and effectiveness and (c) testing to validate the Software before
placing it on application development and production processors or placing it in
a production environment, provided that the Software will only reside on the
applicable System or computer for a duration reasonably necessary to conduct
such testing.

 

12.2.3 Documentation Copies

 

Supplier will provide to Sprint, at no cost, [ * ] copies of the Documentation
for any Product in a mutually agreeable format and medium. Sprint may make, or
have made on its behalf, a reasonable number of copies of the Documentation to
the extent necessary for Sprint’s internal business purposes. Sprint will cause
all copies to contain the same copyright, trademark, or proprietary legends that
appear on the original.

 

12.2.4 Spares Licensing Requirement

 

Sprint is not required to purchase a separate Software license for Sprint-owned
spares provided that such spares are only used to replace a failed board that is
covered under a valid Software license. Any use of a Sprint-owned spare other
than to replace a failed board is a violation of the Software license.

 

12.3 Title to Software

 

This Agreement does not grant Sprint title to, or rights of ownership in, the
Software. All Software furnished by Supplier, and all copies made by or on
behalf of Sprint, including any translations, compilations, and partial copies,
are and will remain the property of Supplier.

 

13.0 SOURCE CODE ESCROWS

 

13.1 Deposit of Software Product

 

Upon Sprint’s request at any time during the term of this Agreement, Licensor
will, at [ * ] sole expense, deposit a sealed package containing the source code
of the Software Product with a mutually acceptable independent escrow agent
under a written escrow agreement (“Escrow Agreement”) that is substantially
consistent with the terms of this of this Section and signed by Sprint and
Licensor. Neither party will unreasonably withhold its consent in selecting an
independent escrow agent.

 

Additionally, provided that the Software is covered under warranty or Sprint has
a fully paid Software Warranty Services agreement therefore, [ * ]. The escrow
agent will give Sprint written notice of any deposit by Licensor. The source
code delivered to the escrow agent will be in a form suitable for reproduction
by Sprint. Each source code deposit will comprise: [ * ].

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

14



--------------------------------------------------------------------------------

13.2 Release of Deposit

 

The Escrow Agreement described in this Section 13.0 will provide that if all of
the following events occur, the escrow agent will promptly deliver to Sprint all
deposited Software Product source code and related escrowed materials if Escrow
agent receives from Sprint written notice that:

 

  (i) there has been the occurrence of one of the following escrow release
events:

 

(1) any action by Supplier under any federal or state insolvency or similar law
for the purpose of its bankruptcy, reorganization or liquidation and the
unwillingness or inability of Supplier to provide support for the licensed
software; or

 

(2) after receiving at least [ * ] days’ notice from the Licensee, provided that
Licensee has followed the escalation procedure set out in Section 27 prior to
giving such notice, [ * ]; or

 

(3) [ * ];

 

  (ii) evidence satisfactory to escrow agent that Sprint has previously notified
Supplier of such [ * ] in writing;

 

  (iii) a written demand that the deposit materials be released and delivered to
Sprint;

 

  (iv) a written undertaking from the Sprint that the deposit materials being
supplied to Sprint will be used only as permitted under the terms of the
Agreement; and,

 

  (v) specific instructions from Sprint for this delivery.

 

13.3 Objection Period

 

If the provisions of 13.2 are met, Escrow Agent shall, within [ * ] business
days after receipt of all the documents specified in paragraph 13.2, send by
certified mail to Supplier a copy of all such documents.

 

Supplier shall have [ * ] days from the date on which Supplier receives such
documents (“Objection Period”) to notify Escrow Agent of its objection
(“Objection Notice”) to the release of the deposit materials to Sprint and to
request that the issue of Sprint’s entitlement to a copy of the deposit
materials be submitted to dispute resolution in accordance with Section 0.

 

If, at the end of the Objection Period, Escrow Agent has not received an
Objection Notice from Supplier, then Escrow Agent shall reasonably promptly
deliver the deposit materials to Sprint. Both Supplier and Sprint agree that
Escrow Agent shall not be required to deliver such deposit materials until all
such fees then due Escrow Agent have been paid.

 

13.4 Specific Rights after Rejection or Termination in Bankruptcy

 

If Licensor or its successors or representatives, including any bankruptcy
trustee, rejects or terminates this Agreement under Title 11, § 365 of the
United States Code (or any

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

15



--------------------------------------------------------------------------------

replacement provision), Sprint may elect to retain its rights under the License
Agreement and this Agreement as provided in the Bankruptcy Code and any
supplementary agreement including, but not limited to, the Escrow Agreement.
Upon written request of Sprint to Supplier or the Bankruptcy Trustee, Supplier
or such Bankruptcy Trustee shall not interfere with the rights of Sprint as
provided in the License Agreement and this Agreement and any supplementary
agreement including, but not limited to, the Escrow Agreement, including the
right to obtain the Deposit Material from Escrow Agent.

 

13.5 Specific Rights Before Rejection in Bankruptcy

 

If Licensor or its successors files or becomes the subject of an involuntary
petition in bankruptcy, then unless and until Licensor (or its trustee in
bankruptcy, if one has been appointed) rejects this Agreement, Licensor (or its
trustee in bankruptcy) will: (i) perform all obligations of Licensor under this
Agreement; (ii) provide Sprint with all current and/or deposited Software
Product source code and related materials (whether or not such Software Product
source code has been delivered to the escrow agent); and (iii) not interfere
with the release of the deposited Software Product source code and related
escrowed materials by the escrow agent to Sprint.

 

14.0 WARRANTIES

 

14.1 General Product and System Warranty

 

Supplier warrants to Sprint that any Product and any System:

 

  (a) is new (except for Equipment listed in Schedule P);

 

  (b) conforms with the applicable Purchase Order that has been accepted by
Supplier. This item relates to the quantity and model number designations on a
Purchase Order and is not meant to impact technical performance-related issues;

 

  (c) complies with the Specifications;

 

  (d) with respect to Software, [ * ];

 

  (e) with respect to Equipment that is not Software, is free from defects in
materials and workmanship;

 

  (f) with respect to any Software or part thereof that has been licensed to
Supplier by a third party, [ * ];

 

  (g) will perform and process date arithmetic and date/time data in a
consistent and accurate manner, accepting and responding to two-digit year-date
input, correcting or supplementing as necessary, and in a manner that is
unambiguous as to century; and

 

  (h) is free from any lien or other encumbrance.

 

14.1.1 Warranty Length

 

Supplier’s warranty under this Section will be as follows:

 

  • [ * ] months return to factory repair for any Equipment

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

16



--------------------------------------------------------------------------------

The allegedly defective Equipment must be returned by Sprint to Supplier in
accordance with Supplier’s Return to Factory repair procedures. Except where
Supplier provides an advance replacement, Supplier will ship repaired or
replacement FRUs and chassis to Sprint within [ * ] business days of receipt of
the defective FRU.

 

  • [ * ] for any Software

 

Supplier shall provide, in accordance with Schedule G, Software Upgrades as
reasonably determined by Supplier. The provision of Software Feature
Enhancements is not included in this Software warranty.

 

  • Services - Workmanship is warranted for [ * ] days from date of performance

 

The applicable warranty will begin upon shipment. If there is a breach of a
warranty, Sprint may, in the following order, return the Products to Supplier,
at Supplier’s expense for: (i) correction; or (ii) replacement.

 

[ * ]

 

Supplier shall incur no liability under this warranty if Supplier’s tests
disclose that the alleged defect is due to causes not within Supplier’s
reasonable control, including unlawful use or abuse of the goods. Unless such
Supplier’s tests are inconclusive, so long as Supplier can demonstrate to
Sprint’s reasonable satisfaction that a Product is determined not to be
defective or to have a defect due to causes not within Supplier’s reasonable
control, Sprint agrees to pay for such repair at the repair price as listed in
Supplier’s then current U.S. price list.

 

14.1.2 Supplier is not obligated under this warranty if Sprint fails to provide
Supplier with notice of the alleged defect during the applicable warranty
period.

 

14.2 Specifications Compliance

 

The Supplier fully complies with the Specifications documents outlined in the
Technical Annex unless otherwise explicitly stated.

 

14.2.1 Specifications Definitions:

 

The following definitions will apply to the technical requirements sections of
the Technical Annex:

 

[ * ]

 

14.2.2 [ * ]

 

14.2.3 [ * ]

 

14.2.4 [ * ]

 

14.3 Interoperability Warranty

 

Supplier warrants that it will use commercially reasonable efforts to ensure
that any System and any Product will Interoperate [ * ].

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

17



--------------------------------------------------------------------------------

14.4 Backwards Compatibility Warranty

 

Supplier warrants that any System or Product will be compatible with any
Software Feature Enhancements or Equipment Feature Enhancements so that no
changes are required to obtain the full functionality and compliance with the
Specifications that existed:

 

[ * ]

 

before the installation of the Software Feature Enhancements or the Equipment
Feature Enhancements.

 

Supplier also warrants that any Software Feature Enhancements or Equipment
Feature Enhancements will be [ * ].

 

14.5 Media Warranty

 

Supplier warrants that all tapes, diskettes, or other media delivered to Sprint
under this Agreement will be free of defects in materials and workmanship under
normal use for a period of [ * ] from date of shipment. During the [ * ] period,
as its sole and exclusive remedy, Sprint may return the defective media to
Supplier, and Supplier will, at its expense, promptly replace the defective
media with functionally equivalent new media.

 

14.6 Non-Infringement Warranty

 

Supplier warrants that it has the full power and authority to grant the Software
licenses granted under this Agreement.

 

14.7 [ * ]

 

The Supplier warrants that all delivered Products or Systems, except third party
personal computers and/or work stations, [ * ]. Supplier will pass on the
original manufacturer’s warranty for 3rd party supplier personal computers and
work stations to the extent of its ability to do so.

 

14.7.1 [ * ]

 

Once the Supplier has warranted that all delivered Products or Systems are
“certified” free of computer [ * ], Sprint may request that the Supplier provide
Documentation that demonstrates that the applicable Product or System has been [
* ].

 

14.7.3 [ * ]

 

Once the Supplier has warranted that all delivered Product or Systems are
“certified” free of any [ * ], Sprint may request that the Supplier provide
Documentation that demonstrates [ * ].

 

14.7.3 [ * ]

 

Sprint may request from time to time that the Supplier provide Documentation
that demonstrates that each delivered Product or System has been scanned [ * ].

 

14.7.4 Remedies

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

18



--------------------------------------------------------------------------------

14.8 Replacement Deliverables

 

Replacement or corrected Products or Systems are covered under all warranty
provisions in this Agreement. The length of the warranty is governed by the date
the original Product or System was shipped to Sprint. By example, if a Product
or System is returned after [ * ] years, the repaired or replaced Product or
System will have [ * ] months left on a [ * ] warranty.

 

14.9 Services Warranty

 

Supplier warrants that the Services will conform to the applicable schedules
attached to this Agreement or in a separate statement of work, and will be
provided in a workmanlike manner and that, Supplier’s employees, subcontractors,
or agents assigned to provide Services under this Agreement have the proper
expertise, skills, training, and professional education to perform the Services
in a professional manner and consistent with applicable industry standards.

 

If there is a breach of a warranty of Section 14.9, Supplier will promptly
correct or re-perform the Services at Supplier’s cost.

 

14.10  Supplier Personnel Warranty

 

Supplier warrants that neither Supplier nor, to the best of its knowledge, its
personnel performing Services has any existing obligation that would violate or
infringe upon the rights of third parties, including property, contractual,
employment, trademark, trade secrets, copyright, patent, confidential
information and non-disclosure rights, that materially affect Supplier’s ability
to fulfill its obligations under this Agreement.

 

14.12  Exclusions

 

Warranty Disclaimer. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, SUPPLIER
MAKES NO WARRANTY OF ANY KIND WITH RESPECT TO ANY DELIVERABLE, AND SUPPLIER
DISCLAIMS ANY AND ALL IMPLIED WARRANTIES RELATING THERETO, INCLUDING, BUT NOT
LIMITED TO, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
INTENDED OR PARTICULAR PURPOSE.

 

15.0 [ * ]

 

15.1 [ * ]

 

15.2 [ * ]

 

15.3 [ * ]

 

15.4 [ * ]

 

16.0 [ * ]

 

16.1 Product

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

19



--------------------------------------------------------------------------------

16.2 Replacement Parts

 

[ * ]

 

17.0 [ * ]

 

18.0 TERM; TERMINATION AND DEFAULT

 

18.1 Term

 

The initial term of this Agreement begins on the Effective Date and ends [ * ]
years thereafter. Following expiration of the initial term, this Agreement
renews automatically on an [ * ] basis unless either party gives [ * ] days
prior notice of its intention not to renew the Agreement. The terms of this
Agreement remain in effect for any Purchase Order that has been accepted by
Sycamore that is outstanding at the time of termination of the Agreement.

 

18.2 Termination for Cause and Replacement Deliverables

 

If a party materially breaches this Agreement, the other party shall give the
breaching party a material breach notice, identifying the action or inaction
that is the basis of the breach. Unless otherwise provided, the party that gave
the breach notice may terminate this Agreement if the breaching party has not
cured the breach within [ * ] days after the date of receipt of the material
breach notice. The termination is effective [ * ] days after the date of the
notice, unless cured or extended. In the event of a termination due to a
Supplier breach, Sprint will be entitled, from Supplier, to reasonable costs
incurred by Sprint resulting from the breach. The amount to be paid by Supplier
pursuant to this Section will survive termination of this Agreement.

 

18.3 Termination for Change of Control

 

Either party may provide a notice of termination of this Agreement or any
Purchase Order or both (the “Terminating Party”) to the other party if either
(a) a party to this Agreement [ * ], or (b) if any person or group (as such term
is defined in the Securities Exchange Act of 1934, as amended), comes to own or
acquire [ * ] percent [ * ] or more of a party’s voting equity interests (any
such entity, person or group will be referred to as a “Succeeding Entity”). The
Terminating Party may terminate this Agreement based solely upon (i) [ * ]; (ii)
[ * ]; (iii) [ * ]; or (iv) [ * ]. A Terminating Party must give notice within [
* ] days after the date in which it first learned of the change in Control of
the other party, otherwise the Terminating Party may not terminate this
Agreement. Unless otherwise provided in the notice, the termination is effective
[ * ] days after the date of the notice.

 

18.5 Effect of Termination

 

Unless otherwise provided in this Agreement, termination of this Agreement is
without prejudice to any other right or remedy of the parties. Termination of
this Agreement for any cause does not release either party from any liability
which, at the time of termination, has already accrued to the other party or
which may accrue in respect of any act or omission prior to termination or from
any obligation which is expressly stated to survive the termination.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

20



--------------------------------------------------------------------------------

19.0 GENERAL REPRESENTATIONS AND WARRANTIES

 

19.1 Formation; Authorization; Litigation

 

Each party represents and warrants that:

 

  (a) it is validly existing and in good standing, and is qualified to do
business in each jurisdiction that it will conduct business under this
Agreement, unless the failure to do so will not have a material adverse effect
on its ability to perform under this Agreement;

 

  (b) the signing, delivery and performance of this Agreement by the party has
been properly authorized; and

 

  (c) there are no claims, actions or proceedings pending or, to the knowledge
of the party, threatened against or affecting the party that may, if adversely
determined, reasonably be expected to have a material adverse effect on the
party’s ability to perform.

 

19.2 No Violations; Approvals

 

Each party represents and warrants to the other party that neither the
execution, delivery or performance of this Agreement:

 

  (a) will violate any existing law, regulation, order, determination or award
of any governmental authority or arbitrator, applicable to the party;

 

  (b) will violate or cause a breach of the terms of the party’s governing
documents or of any material agreement that binds the party;

 

  (c) will require approval or filing with any governmental authority; or

 

  (d) will require any license to use the intellectual property of a third
party, other than any licenses held by a party with the good faith belief that
the licenses will endure or are renewable and will be renewed by the party for
the Agreement term.

 

19.3 Litigation

 

There are no claims, actions, suits or proceedings pending or, to the knowledge
of the party, threatened against or affecting the party which could, if
adversely determined, reasonably be expected to have a material adverse effect
on the party’s ability to perform its obligations under this Agreement.

 

20.0 MISCELLANEOUS OTHER COVENANTS

 

20.1 Compliance with Laws

 

Each party will comply with all applicable material laws, orders, codes, and
regulations in the performance of this Agreement. Supplier will obtain all
applicable permits relating to its ability to perform its obligations under this
Agreement.

 

20.2 Public Software

 

[ * ]

 

20.3 Safety

 

Supplier must immediately notify Sprint by telephone or email, followed by
written confirmation, within [ * ], of any Product which fails to comply with
any applicable safety

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

21



--------------------------------------------------------------------------------

rules or standards of any government agency or which contains a defect that
could present a substantial risk to the public health or the environment.

 

20.4 Use of Subcontractors

 

Supplier may use any subcontractors listed in Schedule M to perform all or a
portion of its rights, duties and obligations under this Agreement. For any
subcontractor not listed in Schedule M Supplier will run the appropriate
background checks in Section 11.4 and provide written notice to Sprint. Supplier
will remain fully liable for the work performed and for the acts or omissions of
any of its subcontractor(s). Supplier will require its subcontractors to comply
with the applicable terms of this Agreement.

 

21.0 CONFIDENTIAL INFORMATION

 

21.1 General

 

Each party acknowledges that while performing its obligations under this
Agreement it may have access to the Confidential Information of the other party.
A party receiving the Confidential Information has a duty to protect the
Confidential Information for [ * ] years from the first date that the
Confidential Information was received. Confidential Information identified as
being “trade secret” by Supplier shall have a protection period of [ * ] years
upon the date of receipt of such Confidential Information. At receiving party’s
discretion, at any time prior to the end of the protection period of any
Confidential Information exchanged under this Agreement, the receiving party may
either (i) return to the disclosing party all such copies of Confidential
Information or (ii) destroy all copies of Confidential Information and certify
to the destruction of all known copies of such. Confidential Information
disclosed under this Agreement remains the property of the disclosing party. The
receiving party must return all Confidential Information owned by the disclosing
party upon request, or upon the termination or expiration of this Agreement,
whichever is earlier. Confidential Information may only be used in connection
with the receiving party’s performance of its obligations under this Agreement.

 

21.2 Confidentiality

 

Each party will keep the Confidential Information of the other confidential and
will only use such the Confidential Information to perform their respective
obligations under this Agreement. Each party must protect the Confidential
Information of the other from both unauthorized use and unauthorized disclosure
by exercising the same degree of care that is used with respect to information
of its own of a similar nature, except that the receiving party must at least
use reasonable care. Upon cessation of work, or upon written request, each party
will return or destroy all the Confidential Information of the other.

 

21.3 Exceptions

 

Confidential Information does not include information that:

 

  (a.) is rightfully known to the recipient prior to negotiations leading up to
this Agreement without any obligation of confidentiality prior to receiving it
from the disclosing party;

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

22



--------------------------------------------------------------------------------

  (b.) is independently developed by the recipient without any reference to
Confidential Information and such independent development can be shown by
documentary evidence;

 

  (c.) is or later becomes part of the public domain without breach of this
Agreement by the receiving party, or is lawfully obtained by the recipient from
a third party not under an obligation of confidentiality; or

 

  (d.) is required to be disclosed pursuant to an order of a court or
governmental agency, so long as the recipient shall first notify the disclosing
party of such order and afford the disclosing party the opportunity to seek a
protective order relating to such disclosure.

 

21.4 Interoperability

 

[ * ]

 

21.5 Third Party Confidential Information

 

Neither party will disclose to the other any Confidential Information of a third
party without the consent of the third party.

 

21.6 No Publicity

 

Neither party will, without prior written consent of the other, make any news
release, public announcement, denial or confirmation of this Agreement, its
value, or its terms and conditions, or in any other manner advertise or publish
this Agreement, its value, or its terms and conditions. Nothing in this
Agreement is intended to imply that Sprint will agree to any publicity
whatsoever, and Sprint may, in its sole discretion, withhold its consent to any
publicity. This Section shall not apply to (a) any disclosure to a third party
which a party determines is reasonably necessary in connection with any
financing, strategic transaction, acquisition or disposition involving such
party, provided that the third party signs a non-disclosure agreement with terms
and conditions substantially similar to this Section 21, or (b) any disclosure
which a party reasonably determines is required by applicable law, regulation,
regulatory authority, legal process or the rules of any stock market on which
the securities of such party are listed or quoted for trading. The exclusions in
(a) and (b) above apply as long as the disclosing party (1) discloses only the
minimum necessary to meet such legal or regulatory obligation, and (2) such
party provides prior written notice of such disclosure [ * ] days in advance of
such disclosure.

 

21.7 Injunctive Relief

 

Each party agrees that the wrongful disclosure of Confidential Information may
cause irreparable injury that is inadequately compensable in monetary damages.
Accordingly, either party may seek injunctive relief for the breach or
threatened breach of this Section, in addition to any other remedies in law or
equity.

 

21.8 SEC Compliance

 

To the extent applicable, if any material non-public information is disclosed,
the receiving party agrees that it will comply with SEC Regulation FD (Fair
Disclosure).

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

23



--------------------------------------------------------------------------------

22.0 OWNERSHIP

 

22.1 Sprint-Owned Property

 

All tangible items provided by Sprint under this Agreement remain the property
of Sprint (“Sprint-Owned”). Supplier must return all Sprint-Owned property that
it received under this Agreement to the Sprint upon request, or upon the
termination or expiration of this Agreement, whichever is earlier. The Supplier
is responsible and must account for all Sprint-Owned property, and bears the
risk of loss while the property is in its possession. Sprint-Owned property may
only be used in connection with the Supplier’s performance of its obligations
under this Agreement.

 

22.2 Developed Property

 

[ * ]

 

23.0 RIGHT OF AUDIT

 

23.1 Records Maintenance

 

Supplier will maintain all billing records, reports and documents pertaining to
this Agreement for at least [ * ] years [ * ]. Sprint may audit, copy and
inspect the records at reasonable times.

 

23.2 Procedures

 

Sprint will provide Supplier with at least [ * ] business days’ prior written
notice of an audit. Supplier will make the information reasonably required to
conduct the audit available on a timely basis and assist Sprint and its internal
auditors as reasonably necessary. [ * ]

 

24.0 INSURANCE

 

24.1 Insurance Requirements

 

Supplier will obtain and keep in force during the term not less than the
following insurance, on an occurrence basis:

 

  (a) Commercial general liability insurance, including bodily injury, property
damage, personal and advertising injury liability, and contractual liability
covering operations, independent contractor, and products/completed operations
hazards, with limits of not less than [ * ] combined single limit per occurrence
and [ * ] annual aggregate, naming Sprint as additional insured.

 

  (b) Worker’s compensation as provided for in any jurisdiction where work is
performed by Supplier personnel who are engaged in the performance of services
under this Agreement. The Employer’s liability limit will not be less than [ * ]
for bodily injury by accident or disease.

 

  (c) Supplier will maintain umbrella excess liability coverage with a limit of
not less than [ * ] for bodily injury and property damage liability.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

24



--------------------------------------------------------------------------------

  (d) Business auto liability insurance covering owned, non-owned, and hired
autos with limits of not less than [ * ] combined single limit per accident for
bodily injury and property damage liability, naming Sprint as additional
insured.

 

24.2 Certificates of Insurance

 

All required insurance policies must be taken out with financially reputable
insurers licensed to do business in all jurisdictions where Services are
provided under this Agreement. Supplier will provide Sprint, upon request, with
a certificate of insurance, reasonably satisfactory in form and content to
Sprint, evidencing that all the required coverages are in force and have been
endorsed to provide that no policy will be canceled without first giving Sprint
[ * ] days’ prior written notice.

 

24.3 No Liability Limit

 

Nothing contained in this Section limits Supplier’s liability to Sprint to the
limits of insurance certified or carried.

 

25.0 LIMITATION OF LIABILITY

 

25.1 Neither party will be liable to the other for consequential, indirect or
punitive damages for any cause of action, whether in contract, tort or
otherwise, except for:

 

  (a) [ * ];

 

  (b) [ * ].

 

Consequential damages include, but are not limited to, lost profits, lost
revenue, and lost business opportunities, whether or not the other party was or
should have been aware of the possibility of these damages.

 

25.2 LIMITATION OF DAMAGES

 

Except as noted in the following sentence, each party’s aggregate amount of
liability to the other party for direct damages incurred under this Agreement
will not exceed the greater of: (1) [ * ]; or (2) [ * ].

 

26.0 INDEMNITY

 

26.1 Supplier’s General Third Party Indemnity

 

Supplier will indemnify and defend Sprint, the Sprint Affiliates, and their
respective directors, mutually approved agents and officers, and employees (
each a ”Sprint Indemnitee”) from and against all claims, damages, losses,
liabilities, costs, expenses and reasonable attorney’s fees (collectively
“Damages”) arising out of a [ * ] against a Sprint Indemnitee [ * ].

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

25



--------------------------------------------------------------------------------

26.2 Sprint’s General Third Party Indemnity

 

Sprint will indemnify and defend Supplier, its affiliates, and their respective
directors and officers, mutually approved agents and employees ( each a
“Supplier Indemnitee”) from and against all Damages arising out of a [ * ]
against a Supplier Indemnitee [ * ].

 

26.3 Supplier’s Intellectual Property Indemnification

 

Supplier will indemnify and defend the Sprint Indemnitees from and against all
Damages arising out of any claim that the Deliverables and any resulting [ * ]
any Deliverables constitutes an infringement of any patent, trademark or
copyright enforceable in the United States [ * ], excluding (i) any claims
relating to any designs, specifications or modifications originating with or
requested by Sprint which is not otherwise made generally available to customers
of Supplier, or (ii) the combination of any Product with equipment, software or
products not supplied by Supplier which was not reasonably intended by the
Supplier if such infringement or misappropriation would not have occurred but
for such combination, or (iii) Sprint’s failure to install an update provided at
no additional charge where the update would have avoided the infringement claim.
Subject to the foregoing, if Sprint’s right to use the Deliverables is enjoined,
Supplier must, at Supplier’s expense and in the following order of precedence:

 

  (1) attempt to procure for Sprint the right to use the Deliverables;

 

  (2) if Supplier is unable to procure the right to use Deliverables, Supplier
will replace the Deliverables with substantially equivalent non-infringing
Deliverables;

 

  (3) if Supplier is unable to replace the Deliverables, Supplier will modify
the Deliverables so they become non-infringing; or

 

  (4) if Supplier is unable to modify the Deliverables so they become
non-infringing, Supplier will remove the Deliverables and refund the price paid
by Sprint for the Deliverables.

 

26.4 Indemnification Procedures

 

  (a) Upon becoming aware of any matter which is subject to the provisions of
Sections 26.1, 26.2, and 26.3 (a “Claim”), the party seeking indemnification
(the “Indemnified Party”) must give prompt written notice of the Claim to the
other party (the “Indemnifying Party”), accompanied by a copy of any written
documentation regarding the Claim received by the Indemnified Party.

 

  (b) The Indemnifying Party will retain the right, at its option, to settle or
defend, at its own expense and with its own counsel, the Claim. The Indemnified
Party will have the right, at its option, to participate in the settlement or
defense of the Claim, with its own counsel and at its own expense; but the
Indemnifying Party will have the right to control the settlement or defense.
Except with respect to a settlement involving monetary damages which will be
satisfied by the Indemnifying Party, the Indemnifying Party will not enter into
any settlement that imposes any liability or obligation on the Indemnified Party
without the Indemnified Party’s prior written consent which shall not be
unreasonably withheld. The Indemnified Party will cooperate in the settlement or
defense as reasonably requested by the Indemnifying Party, including but not
limited to providing access to all relevant information.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

26



--------------------------------------------------------------------------------

  (c) If the Indemnifying Party within [ * ] days after receipt of a notice of a
Claim (i) fails to notify the Indemnified Party of the Indemnifying Party’s
intent to take any action or (ii) fails to proceed with the resolution or
defense of the Claim, the Indemnified Party, with prior written notice to the
Indemnifying Party and without waiving any rights to indemnification, may defend
or settle the Claim without the prior written consent of the Indemnifying Party.

 

  (d) Neither party is obligated to indemnify and defend the other with respect
to a Claim (or portions of a Claim):

 

  (i) if the Indemnified Party fails to promptly notify the Indemnifying Party
of the Claim and fails to provide reasonable cooperation and information to
defend or settle the Claim; and

 

  (ii) if, and only to the extent that, that failure materially prejudices the
Indemnifying Party’s ability to satisfactorily defend or settle the Claim.

 

27.0 DISPUTE RESOLUTION

 

27.1 Option to Negotiate Disputes

 

The parties may, but are not obligated to, resolve any issue, dispute, or
controversy arising out of or relating to this Agreement, except as outlined in
Schedule G, using the following procedures. Any party may give the other party
notice of any dispute not resolved in the normal course of business. Within [ *
] days after delivery of such notice, representatives of both parties may meet
at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to exchange relevant information and to attempt to
resolve the dispute by the respective representatives of both parties within the
time frames and escalation process set forth below:

 

Table 1

 

    

Sprint (Title)

--------------------------------------------------------------------------------

  

Supplier (Title)

--------------------------------------------------------------------------------

Within [ * ] days

   [ * ]    [ * ]

Within [ * ] days

   [ * ]    [ * ]

Within [ * ] days

   [ * ]    [ * ]

 

If a party intends to be accompanied at a meeting by an attorney, the other
party will be given at least [ * ] business days’ notice of such intention and
may also be accompanied by an attorney. All negotiations pursuant to this
Section 27 are confidential and will be treated as compromise and settlement
negotiations for purposes of the Federal Rules of Evidence and State Rules of
Evidence.

 

27.2 Forum Selection

 

Except to the extent necessary for Sprint to enforce indemnity or defense
obligations under this Agreement, any court proceeding brought by either party
must be brought, as appropriate, in the United States District Court in the [ *
]. Each party agrees to personal jurisdiction in such court.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

27



--------------------------------------------------------------------------------

27.3 [ * ]

 

27.4 Continuing Performance

 

Both parties will continue performance during the pendency of any dispute,
unless the Agreement is terminated under Section 0, except that Sprint will not
be obligated to pay for that portion of the Products or Services that are the
subject of Section 27.1.

 

28.0 GENERAL PROVISIONS

 

28.1 Notices

 

Unless otherwise provided, notices provided under this Agreement must be in
writing and delivered by certified mail, return receipt requested, hand
delivered, faxed with receipt of a “Transmission OK” acknowledgment (followed by
a copy of the notice being delivered by a means provided in this Agreement other
than by telecopy), or delivery by a reputable overnight carrier service. The
notice will be deemed given on the day the notice is received. In the case of
notice by facsimile, the notice is deemed received at the local time of the
receiving machine, and if not received, then the date the follow-up copy is
received. Notices must be delivered to the following addresses or at such other
addresses as may be later designated by notice:

 

Sprint:

   Supplier:

Group Manager

SCM – Strategic Sourcing

Network Transmission

6580 Sprint Parkway; Earhart-B

Overland Park, KS 66251

KSOPHW0212-2A400

Voice: (913) 794-8762

Fax: (913) 523-8328

  

Araldo Menegon

Worldwide Sales Vice President

Sycamore Networks, Inc.

220 Mill Road

Chelmsford, MA 01824

 

Fax: (978) 250-2994

With copies to:

Sprint Law Department

Attn: Ellen S. Martin, General Attorney

6450 Sprint Parkway

Overland Park, KS 66251

Mailstop: KSOPHN0312-3A321

Fax: (913) 523-9848

-And-

Sprint/United Management Company

Director, SCM

6580 Sprint Parkway; Earhart-B

Overland Park, KS 66251

KSOPHW0212-2A153

Fax: (913) 523-2683

  

With a copy to:

Michael Reardon

Corporate Counsel

Sycamore Networks, Inc.

220 Mill Road

Chelmsford, MA 01851

 

Fax: 978-244-1097

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

28



--------------------------------------------------------------------------------

28.2 Material/Mechanic’s Lien

 

Supplier will promptly pay for all services, materials, and labor used under
this Agreement, and will keep Sprint’s property free of claims or liens related
thereto.

 

28.3 Business Conduct Code

 

Supplier agrees to conduct business with Sprint in an ethical manner that is
consistent with The Sprint Principles of Business Conduct for Consultants,
Contractors, and Suppliers, which Supplier acknowledges has been provided to
Supplier as a reference.

 

28.4 Assignment

 

Neither party may assign any of its rights or this Agreement or delegate any of
its obligations without the prior written consent of the other party, such
consent not to be unreasonably withheld. Either party may, however, assign this
Agreement in the event of a merger or a sale of all or substantially all of such
party’s assets or stock, to which assignment both parties consent now. This
Agreement is binding upon and enforceable by each party’s permitted successors
and assignees. Any assignment in violation of this Section is null and void.

 

28.5 Independent Contractor

 

Supplier and Supplier’s personnel are independent contractors for all purposes
and at all times. Supplier has the responsibility for, and control over, the
methods and details of performing Services. Supplier will provide all tools,
materials, training, hiring, supervision, work policies and procedures, and be
responsible for the compensation, discipline and termination of Supplier’s
personnel. Supplier is responsible for the payment of all Supplier’s Personnel
Compensation. Neither Supplier nor Supplier’s personnel have any authority to
act on behalf of, or to bind Sprint to any obligation.

 

28.6 Governing Law

 

This Agreement and the rights and obligations of the parties are governed by the
laws of the state of Kansas, without regard to any conflict of laws principles.

 

This Agreement will not be governed by any law based on the Uniform Computer
Information Transactions Act (UCITA), even if adopted in Kansas.

 

28.7 Waiver

 

The waiver of a breach of any term or condition of this Agreement will not
constitute the waiver of any other breach of the same or any other term.

 

28.8 Severability

 

If any provision of this Agreement is held to be unenforceable, the remaining
provisions will remain in effect and the parties will negotiate in good faith a
substantively comparable enforceable provision to replace the unenforceable
provision.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

29



--------------------------------------------------------------------------------

28.9 Survival

 

In addition to any other provisions that by its content are intended to survive
the expiration or termination of this Agreement, Sections 12.1, 13.0, 14.0
(excluding 14.2.2, 14.2.3 and 14.2.4), 16.0, 18.0, 21.0, 22.0, 23.0, 25.0, 26.0,
28.6, 28.9, 28.10 will survive the expiration or termination of this Agreement.

 

28.10  Sprint Marks

 

Nothing in this Agreement grants Supplier the right to use any trademarks,
tradenames or logos proprietary to Sprint. If Supplier is granted a right to use
such marks, Supplier will do so only in strict compliance with Sprint guidelines
provided by Sprint.

 

28.11  Federal Acquisition Regulations

 

If [ * ] determines that a Purchase Order supports specific requirements
included in a contract or subcontract between Sprint and the federal government,
[ * ] may agree to be subject to certain federal acquisition regulations, such
as requirements related to equal opportunity and affirmative action for Vietnam
era veterans. [ * ]

 

28.12  Diversity

 

Sprint’s supplier diversity policy requires that small enterprises and
enterprises owned, operated, or controlled by minorities, women, or disabled
veterans should have the maximum practicable opportunity to participate in
providing Products to Sprint as described in Schedule I. [ * ] Supplier shall
work with Sprint to implement a mutually-agreed [ * ] under terms and conditions
substantially similar to those contained in Schedule I within [ * ] months, [ *
].

 

28.13  Construction

 

This Agreement will not be construed against either party due to authorship.
Except for the indemnification rights and obligations in Section 26.0, nothing
in this Agreement gives anyone, other than the parties and any permitted
assignees, any rights or remedies under this Agreement.

 

28.14  [ * ]

 

28.15  Force Majeure

 

Neither party shall be held responsible for any delays or failure in performance
caused in whole or in part by fires, floods, embargoes, industry wide component
shortages, acts of sabotage, riots, delays of carriers, acts of God or by public
enemy, or any other causes beyond such party’s reasonable control (“Force
Majeure”). Failure of Supplier Personnel to perform is not a Force Majeure,
unless the failure is due to a Force Majeure. The defaulting party will promptly
notify the other party of the particular Force Majeure event and will use
commercially reasonable efforts to prevent or limit any delay of failure in
performance attributable to the Force Majeure event. The obligations and rights
or the defaulting party will be extended on a day-to-day basis for the duration
of the delaying cause. The non-defaulting party may terminate this Agreement
immediately if the defaulting party is still unable to perform due to the Force
Majeure [ * ] days after receipt of the original Force Majeure notice.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

30



--------------------------------------------------------------------------------

28.16  [ * ]

 

28.17  Entire Agreement; Modifications; Inconsistencies

 

This Agreement and the Purchase Orders constitute the entire agreement of the
parties as to the Deliverables. This Agreement supersedes all agreements,
proposals, inquiries, commitments, discussions and correspondence, whether
written or oral, prior to or contemporaneous with the Effective Date relating to
the Deliverables. This Agreement may not be amended or modified except in
writing signed by a duly authorized representative of each party. If there is a
conflict or inconsistency between the terms of this Agreement and the terms of
any Purchase Order, the terms of this Agreement will control.

 

SIGNED:         SPRINT/UNITED MANAGEMENT       SYCAMORE NETWORKS, INC. COMPANY  
     

(Signature)

         

(Signature)

   

(Print Name)

         

(Print Name)

   

(Title)

         

(Title)

   

(Date)

         

(Date)

                     

(Signature)

               

(Print Name)

               

(Title)

               

(Date)

               

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

31



--------------------------------------------------------------------------------

Schedule A

 

TECHNICAL ANNEX

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule B

 

ELECTRONIC TRANSACTIONS

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule C

 

ACCEPTANCE FORMS

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule D

 

PRODUCT ACCEPTANCE

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule E

 

TRAINING SERVICES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule F

 

INSTALLATION SERVICES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule G

 

WARRANTY SERVICES AND SOFTWARE SUPPORT PLAN

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule H

 

SPRINT ROUTING GUIDE

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule I

 

UTILIZATION OF MINORITY, WOMEN AND DISABLED VETERAN BUSINESS

ENTERPRISES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE J

 

PRICING

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE K

 

SPRINT AFFILIATES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Schedule L

 

HOMOLOGATED COUNTRIES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE M

 

SUBCONTRACTORS

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE N

 

DOCUMENTATION AND REPORTS

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE O

 

FULL PROTECTION SERVICES

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

SCHEDULE P

 

TITLE TRANSFER OF TRIAL EQIUPMENT

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

1



--------------------------------------------------------------------------------

Amendment No. 1

 

to the

 

Master Purchase Agreement for Technical Equipment and Related Services between

 

Sprint/United Management Company

 

and

 

Sycamore Networks, Inc.

 

This is Amendment No. 1 (the “Amendment”), dated as of June 29, 2004 (the
“Effective Date”), to the Master Purchase Agreement for Technical Equipment and
Related Services (MPAT041407) dated April 22, 2004 (the “Agreement”), and is by
and between Sycamore Networks, Inc., a Delaware corporation (“Sycamore”) and
Sprint/United Management Company, a Kansas corporation (“Sprint”). Sycamore and
Sprint are collectively referred to hereinafter as the “Parties”.

 

WHEREAS, Section 28.14 of the Agreement provided that Sycamore would transfer
title to certain Equipment previously provided to Sprint under an Evaluation
Agreement (and listed on Schedule P to the Agreement) after Sprint had given
notice of Acceptance of the Equipment to Sycamore;

 

WHEREAS, the Parties wish to amend the Agreement to allow Sycamore to transfer
title to the Equipment without regard to Acceptance;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to modify the
Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Section 28.14 of the Agreement is deleted in its entirety and replaced with
the following:

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

2



--------------------------------------------------------------------------------

3. In the event of a conflict between the terms and conditions of this Amendment
and the Agreement, this Amendment shall prevail. Except as expressly modified in
this Amendment, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
in duplicate by their respective, duly authorized representatives:

 

SYCAMORE NETWORKS, INC.

     

SPRINT/UNITED MANAGEMENT

 

COMPANY

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

   

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

3



--------------------------------------------------------------------------------

Amendment No. 2 to the

 

Master Purchase Agreement for Technical Equipment and Related Services between

 

Sprint/United Management Company

 

and

 

Sycamore Networks, Inc.

 

This is Amendment No. 2 (the “Amendment”), effective as of July 19, 2004 (the
“Effective Date”), to the Master Purchase Agreement for Technical Equipment and
Related Services (MPAT041407) dated April 22, 2004 as previously amended (the
“Agreement”), and is by and between Sycamore Networks, Inc., a Delaware
corporation (“Sycamore”) and Sprint/United Management Company, a Kansas
corporation (“Sprint”). Sycamore and Sprint are collectively referred to
hereinafter as the “Parties”.

 

WHEREAS, The Parties entered into the Agreement on April 22, 2004;

 

WHEREAS, the Parties now wish to amend the Agreement in accordance with its
terms.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree to modify the
Agreement as follows:

 

1. Capitalized terms used herein and not otherwise defined herein shall have
such meaning as set forth in the Agreement.

 

2. Schedule P of the Agreement is deleted in its entirety and replaced with the
document entitled “Schedule P - Final Mutually Verified Version” attached to
this Amendment.

 

3. Section 5.1 of the Agreement is hereby modified by deleting the phrase “(iii)
the signature of the Sprint employee or agent who possesses the authority to
place the order” and

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

4



--------------------------------------------------------------------------------

inserting “(iii) reserved” in its place. In addition the following is hereby
added at the end of Section 5.1:

 

Purchase Orders may be faxed to Supplier at 978-256-5372 or 978-250-7464. The
parties agree not to contest the validity or enforceability of Purchase Orders
under the provisions of any applicable law relating to whether certain
agreements are to be in writing or signed by the party to be bound. Printed
copies of Purchase Orders, if introduced as evidence in any judicial proceeding,
arbitration, mediation, or administrative proceeding, will be legally binding
and admissible to the same extent and under the same conditions as other
business records originated and maintained in documentary form. Neither party
shall contest the admissibility of Purchase Orders under either the business
records exception to the hearsay rule or the best evidence rule on the basis
that the Purchase Orders were not originated or maintained in documentary form
or signed by an employee or agent of Sprint.

 

4. In the event of a conflict between the terms and conditions of this Amendment
and the Agreement, this Amendment shall prevail. Except as expressly modified in
this Amendment, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
in duplicate by their respective, duly authorized representatives:

 

SYCAMORE NETWORKS, INC.

     

SPRINT/UNITED MANAGEMENT

 

COMPANY

By:

         

By:

   

Name:

         

Name:

   

Title:

         

Title:

   

Date:

         

Date:

   

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

5



--------------------------------------------------------------------------------

Schedule P - Final Mutually Verified Version

 

[ * ]

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment has been
requested with respect to the omitted portions. Asterisks within brackets denote
omission.

 

6